UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS BYRD,

                                 Plaintiff,                         21-CV-3542 (LTS)
                     -against-                              ORDER OF DISMISSAL UNDER
                                                                28 U.S.C. § 1915(g)
PERRIGO MANUFACTURING CO.,

                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, currently incarcerated at Centralia Correctional Center in Centralia, Illinois,

brings this action pro se. Plaintiff requests leave to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). Plaintiff is barred, however, from filing any new action IFP while a

prisoner. See Byrd v. Spiller, et a.., No. 14-CV-1158 (S.D. Ill. Nov. 17, 2014) (holding that

“[b]ecause Plaintiff has four “strikes” for purposes of [28 U.S.C.] § 1915(g), he may not proceed IFP

in this case unless he is under imminent danger of serious physical injury”). 1 That order relied on 28

U.S.C. § 1915(g), which provides that:

        In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
        more prior occasions, while incarcerated or detained in any facility, brought an
        action or appeal in a court of the United States that was dismissed on the grounds
        that it is frivolous, malicious, or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical injury.


        1
           The bar order counted the following four dismissals as strikes: Byrd v. Taylor, et al.., No.
11-CV-1195 (C.D. Ill. Aug. 30, 2011) (prisoner complaint asserting claims for failure to protect
dismissed under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii) for failure to state a claim and dismissal
designated a strike); Byrd v. Tilden, et al.., No. 13-CV-1434 (C.D. Ill. Oct. 22, 2013) (prisoner
complaint asserting claims for deliberate indifference to serious medical needs dismissed for failure
to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. § 1915A and
dismissal designated a strike); Byrd v. Shicker, et al.., No. 13-CV-0783 (S.D. Ill. Nov. 21,
2013)(prisoner complaint “is deemed frivolous for purposes of Section 1915(g); therefore Plaintiff
will be allotted a STRIKE”); Byrd v. Shahr, et al.., No. 13-CV-1055 (S.D. Ill. Nov. 18, 2013)
(prisoner complaint dismissed with prejudice for failure to state any claim on which relief could
be granted and dismissal designated a strike).
         Although Plaintiff has filed this new action seeking IFP status, his complaint does not

show that Plaintiff is in imminent danger of serious physical injury. 1 Instead, Plaintiff alleges that

at Centralia Correctional Center, he was prescribed a topical cream manufactured or distributed

by Defendant Perrigo, that caused him tumors. Because the complaint does not show imminent

danger, Plaintiff cannot proceed IFP with this action.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while a prisoner, unless he is under imminent

threat of serious physical injury. 3 Id.

SO ORDERED.

Dated:       May 4, 2021
             New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




         1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
         2
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  2
